Per Curiam:

By order of this Court dated March 28, 1994, respondent was temporarily suspended from the practice of law pending final disposition of the attorney disciplinary proceedings pending against him. Respondent has now admitted the allegations against him and consents to disbarment. We accept the conditional admission and disbar respondent.
Respondent pled guilty to wilfully submitting a false tax return and possession of cocaine in federal court. He also entered guilty pleas in state court to two counts of criminal conspiracy for having a client provide sexual favors to family court Judge Samuel B. Mendenhall in exchange for favorable rulings in an action before the judge.1
*303The crimes to which respondent pled guilty constitute serious crimes of moral turpitude. In addition, his conduct was prejudicial to the administration of justice, adversely reflected upon his fitness to practice law, and tended to bring the courts and the legal profession into disrepute.
Accordingly, we disbar respondent from the practice of law. This disbarment shall run from March 28,1994. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Disbarred.

 Judge Mendenhall, who is now retired, was recently publicly reprimanded and disbarred for his conduct in this matter. In the Matter of Samuel B.